DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 24 June 2021.
The amendment filed 24 June 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1, 3-8, 16-21, and 28 were amended in the amendment filed 24 June 2021.
Claims 5-8 and 18-21 are withdrawn from consideration.
Claims 1-4, 9-17, 22-25, and 27-29 are pending before the Office and currently examined.
Information Disclosure Statement
The information disclosure statement filed 18 March 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A complete copy of the foreign reference KR 10-2017-0070855 A was not provided with the information disclosure statement. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanatzidis et al. (US 2018/0301646 A1; hereinafter “Kanatzidis”).
Regarding claim 1, Kanatzidis teaches an optoelectronic device, including photovoltaic cells with 2-D layered halide perovskites (abstract, paragraph 0005). Kanatzidis teaches the 2-D perovskite material forms a photoactive layer of a photovoltaic device (paragraph 0061), and that the 2-D perovskite can have the formula of (BA)2PbI4 (see paragraph 0061, with formula (BA)2(MA)n-1PbnI3n+1, in situation where n=1, and Table 1), reading on the recited formula of claim 1 where C’ is a bulky organic cation of butylammonium (paragraphs 0005, 0064), M is Pb, X is I, a = 2, b = 0, and n = 1. 
Kanatzidis further teaches that these materials could bode well for incorporation into tandem solar cells as the top subcell (paragraph 0075). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a  as the top subcell, as explicitly contemplated and suggested by Kanatzidis. Kanatzidis further teaches the solar cell structure includes first and second electrodes (e.g. FTO-coated glass and gold layer; see Fig. 11, paragraphs 0054-0055 and 0061), and an interfacial layer (e.g. TiO2 compact layer; paragraph 0061). The proposed modification would also result in a first photoactive material in addition to the second photoactive material of the 2-D perovskite noted above. 
Regarding claim 2, modified Kanatzidis teaches the device of claim 1, the limitations of which are set forth above. As modified Kanatzidis teaches the obviousness of using the 2D perovskite material in a tandem device, noted above, there are two subcells in a tandem solar cell. Thus, there would necessarily be analogous first and second electrodes akin to those described in paragraph 0061 for the bottom subcell, where the modified device would include a first electrode, i.e. lowermost electrode of bottom subcell, and second electrode, i.e. topmost electrode of second subcell with 2-D perovskite photoactive layer. This modified device would have the first photoactive material layer (i.e. bottom subcell photoactive material) positioned between the first electrode (of the bottom subcell) and the interfacial layer (compact TiO2 layer present in the top subcell; paragraph 0061), the interfacial layer positioned between the first photoactive material layer and the second photoactive material layer (see above and paragraph 0061), and the second photoactive material layer positioned between the interfacial layer and the second electrode (see above where second electrode is top most electrode of the 2D perovskite solar subcell; paragraph 0061).
Regarding claim 12, modified Kanatzidis teaches the photovoltaic device of claim 1, and further wherein the 2D perovskite material comprises repeating units of an inorganic metal 
Regarding claim 13, modified Kanatzidis teaches the photovoltaic device of claims 12 and 27, and further wherein an optical band gap value of the 2D perovskite material decreases as the n value increase (modified Kanatzidis teaches the same formula of 2-D perovskite material, including C’ of a bulky organic cation, specifically butylammonium, including N, C, and H, M is Pb, and X is I; paragraph 0061 and Table 1. Therefore, the recited elements of Pb, I, N, C, and H are present in the compound of Kanatzidis, and as the formula of Kanatzidis reads on that recited in instant claim 1, the formula would also have the same properties including the decreasing optical band gap value for increase n value as recited in instant claim 13, absent a showing to the contrary; see MPEP 2112.01 and 2112.02).  
Regarding claim 14, modified Kanatzidis teaches the photovoltaic device of claim 12, and further wherein the 2D perovskite material comprises no more than five repeating units of the inorganic halide sublattice (modified Kanatzidis teaches the same formula of 2-D perovskite material, including C’ of a bulky organic cation, specifically butylammonium, including N, C, and H, M is Pb, and X is I; paragraph 0061 and Table 1. Therefore, the recited elements of Pb, I, N, C, and H are present in the compound of Kanatzidis, and as the formula of Kanatzidis reads on 
Regarding claim 15, modified Kanatzidis teaches the photovoltaic device of claim 1, and further teaches the second photoactive material layer comprises a material with an optical band gap between approximately 1.7 eV and 1.9 eV (modified Kanatzidis teaches the same formula of 2-D perovskite material, including C’ of a bulky organic cation, specifically butylammonium, including N, C, and H, M is Pb, and X is I; paragraph 0061 and Table 1. Therefore, the recited elements of Pb, I, N, C, and H are present in the compound of Kanatzidis, and as the formula of Kanatzidis reads on that recited in instant claim 1, the formula would also have the same properties including the bandgap falling within the range of 1.7-1.9 eV as recited in instant claim 15, absent a showing to the contrary; see MPEP 2112.01 and 2112.02). 
Claims 1-2, 4, 9-17, 22-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mailoa et al. (article entitled A 2-terminal perovskite/silicon multijunction solar cell enabled by a silicon tunnel junction; hereinafter “Mailoa”) in view of Ma et al. (US 2017/0166596 A1; hereinafter “Ma”). Additional evidence provided by the article entitled Semiconductor Band Gaps (hereinafter “Hyperphysics”) is relied upon by the Examiner.
Regarding claims 1, 4, 16, and 17, Mailoa teaches a photovoltaic device (abstract and Fig. 1a) comprising: 
a first electrode (back metal; page 121105-2, paragraph 4); 

one or more interfacial layers (ALD TiO2/n++ tunnel junction layer in Fig.1a; page 121105-2, paragraphs 1 and 4); 
a second photoactive material layer (perovskite layer, i.e. CH3NH3PbI3 layer in Fig. 1a; page 121105-2, paragraph 4); and
a second electrode (Ag nanowires in Fig. 1a; page 121105-2, paragraph 4).
Regarding limitations recited in instant claim 16, Mailoa additionally teaches the first photoactive material is positioned between the first electrode and the interfacial layer (see the first photoactive material of silicon layer is between the first electrode/back metal and ALD TiO2/TJ layer as claimed); and 
the second photoactive material layer is positioned between the interfacial layer and the second electrode (see second photoactive perovskite layer between the interfacial TiO2/TJ layer and second top metal electrode/Ag nanowires in Fig. 1a).  
However, Mailoa is silent to the perovskite of the second photoactive layer comprising a 2-D perovskite material having the formula (C')a(C)bMnX3n+1, wherein C' is a bulky organic cation, C is a small inorganic cation, M is a metal, X is a halide, a and b are real numbers, and n is an integer. 
Ma teaches 2D perovskite materials with applications in photovoltaic devices (abstract, paragraphs 0005-0008). Ma teaches 2D perovskite materials in solar cells have better moisture 3)(R’NH3(IC)n-1MnX3n+1 (paragraph 0008), where R and R’ are each monovalent C6-C20 hydrocarbyls (corresponding to C’ in the formula of claims 1 and 16), IC is an inorganic cation comprising a monovalent metal (corresponding to C in the formula of claims 1 and 16), M is a metal selected from Pb, Sn, and others, and X is a halide ion (paragraph 0008). Ma further teaches a specific embodiment of the formula (IIC) of (RNH3)2(Cs)n-1PbnBr3n+1, that is where R=R’, IC=Cs, M=Pb, and X=Br (paragraph 0028), and teaches the subscript n of 1 imparts a 2D structure (paragraph 0029). Ma further teaches the R and R’ groups can be benzyl groups, and explicitly teaches organic ammonium cations formed of amines, including benzyl amine, (thus corresponding to R in formula IIC above and C’ being a bulky organic cation of benzylammonium in the formula of claims 1, 4, 16, and 17) in conjunction with an inorganic cation of Cs (corresponding to C in the formula of claims 1 and 16; paragraphs 0046-0049). 
The devices of Mailoa and Ma are analogous references in the field of perovskite photovoltaic devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mailoa and substitute the perovskite material of Mailoa for the 2D perovskite material of Ma in order to improve moisture resistance of the perovskite layer, as taught above by Ma. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mailoa and substitute the perovskite material of Mailoa for the 2D perovskite material of Ma because the simple substitution of one known a(C)bMnX3n+1, as recited in instant claims 1 and 16, as well as C’ being a bulk organic cation of specifically benzylammonium and C being a small inorganic cation of specifically cesium, recited in instant claims 1, 4, 16, and 17.
Regarding claim 2, modified Mailoa teaches the photovoltaic device of claim 1, and further teaches wherein: 
the first photoactive material layer is positioned between the first electrode and the interfacial layer (see silicon layer between back metal and the TiO2/TJ layer in Fig. 1a); the interfacial layer is positioned between the first photoactive material layer and the second photoactive material layer (see TiO2/TJ layer between silicon and perovskite layer in Mailoa Fig. 1a); and the second photoactive material layer is positioned between the interfacial layer and the second electrode (see perovskite layer between the TiO2/TJ layer and the silver nanowires in Fig. 1a).
Regarding claims 9 and 24, modified Mailoa teaches the photovoltaic device of claims 1 and 16, and further teaches the first photoactive material layer comprises a material less than or equal to 200 microns thick (see 2-3 nm thick intrinsic a-Si layer inserted between the p++ emitter and the n++ silicon tunnel junction, which is thus part of the first photoactive material 
Regarding claims 10 and 25, modified Mailoa teaches the photovoltaic device of claims 1 and 16, and further teaches the first photoactive material layer comprises a material that is a patterned substrate (see silicon layer that is textured and therefore “patterned”, broadly recited; Fig. 1a).  
Regarding claims 11 and 22, modified Mailoa teaches the photovoltaic device of claim 1 and 16, and further teaches the first photoactive material layer comprises a material with an optical band gap of approximately 1.1 eV (as evidenced by Hyperphysics, silicon has a band gap of approximately 1.1 eV).  
Regarding claims 12 and 27, modified Mailoa teaches the photovoltaic device of claims 1 and 16, and further wherein the perovskite material comprises repeating units of an inorganic metal halide sublattice comprising Pb, I, N, C, and H (modified Mailoa teaches the same formula of 2-D perovskite material, including C’ of a bulky organic cation, specifically benzylammonium, C of an inorganic cation, specifically cesium, M of a metal, specifically Pb, and X of a halide, including I; paragraphs 0008, 0025, 0048. Therefore, the recited elements of Pb, I, N, C, and H are present in the compound of modified Mailoa, and as the formula of modified Mailoa reads on that recited in instant claims 1 and 16, the formula would also have the same properties including the repeating units of the metal halide sublattice as recited in instant claims 12 and 27, absent a showing to the contrary; see MPEP 2112.01 and 2112.02).  
Regarding claims 13 and 28, modified Mailoa teaches the photovoltaic device of claims 12 and 27, and further wherein an optical band gap value of the 2D perovskite material 
Regarding claims 14 and 29, modified Mailoa teaches the photovoltaic device of claims 12 and 27, and further wherein the 2D perovskite material comprises no more than five repeating units of the inorganic halide sublattice (modified Mailoa teaches the same formula of 2-D perovskite material, including C’ of a bulky organic cation, specifically benzylammonium, C of an inorganic cation, specifically cesium, M of a metal, specifically Pb, and X of a halide, including I or Br; paragraphs 0008, 0025, 0048. Therefore, as the formula of modified Mailoa reads on that recited in instant claims 1 and 16, the formula would also have the same properties including the number of repeating units of the metal halide sublattice not being greater than five repeating units as recited in instant claims 14 and 29, absent a showing to the contrary; see MPEP 2112.01 and 2112.02).  
Regarding claims 15 and 23, modified Mailoa teaches the photovoltaic device of claims 1 and 16, and further teaches the second photoactive material layer comprises a material with an optical band gap between approximately 1.7 eV and 1.9 eV (modified Mailoa teaches the same formula of 2-D perovskite material, including C’ of a bulky organic cation, specifically benzylammonium, C of an inorganic cation, specifically cesium, M of a metal, specifically Pb, . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mailoa in view of Ma as applied to claim 1 above, and further in view of Koposov et al. (US PG Publication 2016/0133672 A1; hereinafter “Koposov”).
Regarding claim 3, modified Mailoa teaches the device of claim 1, the limitations of which are set forth above. However, modified Mailoa is silent to the first photoactive material being from the list recited in instant claim 3.
Koposov teaches tandem photovoltaic devices with perovskite top cells (abstract and Figs. 6-7). Koposov teaches the bottom junction of the tandem device under the perovskite top cell can be made from silicon, copper indium gallium selenide (CIGS), copper zinc tin selenide/sulfide (CZTS), and others (paragraphs 0018, 0048, and 0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Mailoa and form the bottom subcell of silicon from CIGS or CZTS because the selection of a known material based upon its suitability for its intended use, in the instant case a bottom subcell in a tandem photovoltaic device under a perovskite top cell, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Koposov above (see MPEP 2144.07).
Response to Arguments
Applicant's arguments filed 24 June 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection, necessitated by Applicant’s amendments. Kanatzidis and modified Mailoa, as set forth above, teach the features of amended claims 1 and 16.
Applicant’s arguments which pertain to the instant grounds of rejection are answered below.
Applicant argues on page 14 that proposed modifications to Mailoa would render the modification inoperable for its intended purpose. Specifically, Applicant argues Mailoa “discloses the band gap of the top sub-cell in a silicon-based tandem should be between 1.6 eV and 1.9 eV” and the material of the top subcell must fall within this range. The Examiner respectfully disagrees. This teaching of a desired range of bandgaps does not teach away from a proposed modification where the bandgap would fall outside of the range of 1.6 eV to 1.9 eV, nor suggest that using a different range would result in an inoperative device as Applicant argues. Mailoa is directed to a tandem photovoltaic cell (abstract, Fig. 1), which uses two subcells with different bandgaps (page 121105-1, paragraph 1) to more effectively utilize different portions of the spectrum of incident light. Using a bandgap that is outside of Mailoa’s preferred range does not mean the device will not function, nor be inoperative, as Applicant argues. Rather, so long as the band gap of the other subcell is different from the bandgap of silicon in the silicon subcell (i.e. 1.1 eV, as evidenced by Hyperphysics above), the subcells of the tandem device will operate as required, and the tandem device will function and operate as desired. The disclosure of a desired bandgap range for use with a silicon subcell does not 
Applicant’s arguments with respect to claims dependent from independent claims 1 and 16 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726